Citation Nr: 1141151	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to August 1967 and from May 1972 to September 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied service connection for PTSD because new and material evidence had not been submitted sufficient to reopen a previously denied claim. 

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file. 

The Board reopened the previously denied claim of service connection for PTSD in April 2010, recharacterized the issue to include all diagnosed psychiatric disorders, and remanded the reopened claim back to the RO for additional development of the record.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue was recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  





FINDINGS OF FACT

1.  The Veteran's statements that he underwent racially-motivated harassment during service are credible. 

2.  The medical and lay evidence of record is credible, and it establishes that the Veteran, as likely as not, developed an acquired psychiatric disorder, variously diagnosed, to include major depressive disorder, during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of service connection for an acquired psychiatric disorder constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for an acquired psychiatric disorder.  Historically, the Veteran served on active duty from January 1964 to August 1967 and from May 1972 to September 1977.  He asserts that he developed a psychiatric disorder during service and has experienced symptoms ever since.  

The Veteran has sought service connection for an acquired psychiatric disorder since his separation from service in 1977.  His initial claim of service connection in October 1977 was denied because he failed to report for a VA examination.  He did not appeal that determination.  The Veteran's subsequent claim, filed in 1985, was denied in an unappealed rating decision dated February 1986.  In Board decisions of February 2000 and July 2006, service connection for PTSD was denied because there was no diagnosis of PTSD, despite the fact that the Veteran's reported combat-related stressors had been corroborated by official military records. 

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD, as opposed to other acquired psychiatric disorders, requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843-39,852 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).

The Veteran's PTSD claim is based on an in-service personal assault (racially-based harassment).  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a problem of proof of the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events a veteran has alleged.  Therefore, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277   (1999). 

As provided by 38 C.F.R. § 3.304(f) , if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f) . 

In light of the long and complicated procedural and medical history in this case, the continuity of symptoms since service, and a pattern of psychiatric diagnosis based on psychological stressors, but no psychiatric diagnosis based on combat-related stressors, a detailed summary is provided herein below:

The record reflects that in between the Veteran's first and second periods of service in 1969, he attempted suicide on more than one occasion and was hospitalized for medicine overdoses.  The Veteran reportedly believed he should have been punished for his involvement in the war.  Medical treatment records from February 1970 record note that the Veteran was treated for his third overdose in a suicide attempt.  The Veteran became agitated after an argument with his wife and a threatened divorce.  These records also show that the Veteran had a child who died.  The Veteran's September 1977 discharge examination notes the Veteran's reports of depression and nervousness.  

In October 1977, only one month after service discharge from his second period of service, the Veteran filed a claim of service connection for a nervous condition.  That claim was denied because the Veteran failed to report for a VA examination. 

In October 1985, the Veteran filed a claim of service connection for depression.  A December 1985 VA examination revealed a diagnosis of bipolar disorder.  During the examination, the Veteran reported typical stressors during a wartime period, but also noted racial tension.  The Veteran explained that it was during his second tour of duty that "things started falling apart."  He explained that a large part of his problem had to do with "not knowing whether to hang with the black or the white."  The Veteran explained that he had a lot of technical training that the other black sailors did not have, but that if he spent time with the white sailors, he would be criticized.  Essentially, he was caught between the races, and reported that he began drinking heavily during this period. 

In a February 1986 rating decision, service connection for a nervous condition was denied. 

In February 1997, the Veteran again claimed service connection for a mental condition.  The Veteran also included PTSD in his claim. I n a March 1997 rating decision, the RO explained that the claim of service connection for a nervous disorder had already been denied and new and material evidence had not been submitted to reopen the claim.  The RO also indicated that service connection for PTSD was denied because there was no diagnosis of PTSD. 

The Veteran disagreed with the denial of service connection for PTSD, and in support of his claim, he submitted a completed PTSD stressor questionnaire listing the descriptions of events which he believed led to his PTSD.  The very first "event" described by the Veteran was the same type of racial tension noted in the December 1985 examination report.  The Veteran explained that because of his training, he was referred to by the white sailors on the ship as "their nigger." The Veteran provided other stressors, all of which were associated with combat, death, and the like. 

Personnel records obtained and associated with the claims file reflect that the Veteran was provided an emergency leave transfer in February 1967, although the documents provided do not specifically note the reason for the transfer. 

A May 1998 response from the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now referred to as JSRRC - Joint Services Records Research Center) corroborates some of the Veteran's stressors, including the Veteran's assertions that his ship came under bombardment and, in a separate incident, was involved in a collision with another ship in February 1966. 

At a July 1999 VA examination, the diagnosis was alcohol abuse and past alcohol dependence.  A history of major depression was also noted, but the examiner found that the Veteran was not currently depressed.  According to the examiner, it appeared that the Veteran continued to abuse alcohol, although not as badly as in the past.  He had some symptoms suggestive of PTSD, but they did not appear severe enough to warrant that diagnosis. 

In a November 2002 statement, the Veteran once again reported the same stressors that he had been consistently reporting through the years, and in a March 2003 rating decision, a claim of service connection for PTSD was again denied because no new and material evidence was submitted to reopen the previously denied claim.  In an April 2003 notice of disagreement, the Veteran once again explained that "things started to go bad" during his second tour of duty on the USS Waddell.  At that time, he explained that the white sailors had never before seen an IC electrician; that he was the first black and the only black in his electrician class.  The Veteran explained that both the black and white sailors could not accept this and harassed him during service.  The Veteran reported the following: 

Look do you think it was funny to slip acid in my drink and watch me running thinking I have bugs all over me?  We were in the Med when this took place.  At sea. I was always tormented with insects, because of my fear of insects.  They were put in food, my bed, my shoes, or just thrown on me to see my reaction.  The officers look at it as just a way of breaking the daily routine.  It was done in fun, but not for me.  I will never be able to put in words my fear. 

In light of the Veteran's statements, the Veteran was examined by VA in July 2003.  The examiner determined that there was no evidence of PTSD, although the Veteran reported a few symptoms that were trauma related.  The examiner felt that the Veteran did not have major stressors that would result in PTSD. There was also a rule out of depressive disorder, and also there was alcohol dependence.  The examiner specifically noted that the Veteran, when questioned about any type of psychological trauma associated with his military experience, related only the stressors regarding the bombardment off the Vietnam coast and the receipt of incoming fire.  Evidently, the Veteran did not report the psychological stressors to the examiner.  The examiner acknowledged the traumatic evidence described by the Veteran, but noted that the Veteran's description of the events did not demonstrate any distress and the Veteran never reported that anyone was hurt or injured or that he felt any overwhelming fear.  Moreover, the examiner indicated that the Veteran did not describe symptoms consistent with PTSD.  The examiner indicated that the Veteran could have an independent depressive disorder, although he did not seem depressed at that time. 

Despite the lack of any psychiatric diagnosis on examination in July 2003, VA outpatient mental health records from June 2003 show a positive depression screen.  In August 2003, the Veteran was also noted to have a diagnosis of depression, with related symptoms of insomnia, inability to concentrate and forgetfulness. 

Additionally, other VA outpatient mental health records, from January 2004 show a diagnosis of recurrent major depression and history of poly substance abuse, both due to military trauma.  A Global Assessment of Functioning (GAF) of 45 was indicated.  Significantly, a January 2004 VA mental health note, which shows a diagnosis of recurrent major depression specifically relates the diagnosis to psychological in-service stressors reported by the Veteran.  For example, the Veteran explained the strain of being black and being called names and being made fun of.  The Veteran described feeling emotionally abused by blacks and whites, terrorized, overwhelmed with anger, and depressed. 

A VA examination conducted one month later, in February 2004, also noted a diagnosis of alcohol dependence, poly substance dependence in remission, and depressive disorder, not otherwise specified.  The examiner noted that the Veteran was demonstrating ongoing alcohol dependence, mild depressive symptoms, and was drinking on a daily basis.  However, the examiner indicated that, based on a review of "the chart" it did not appear that these were referable to his experiences in Vietnam.  The Veteran was not demonstrating PTSD. 

Despite the lack of a diagnosis of PTSD at the VA examination in February 2004, a diagnosis of PTSD was noted in VA outpatient records dated in March 2004. 

At a video conference hearing before a Veterans Law Judge in February 2005, the Veteran once again reported his stressors, however, he only reported the combat-related stressors, and not the psychological, or harassment-type stressors.  The Veterans Law Judge acknowledged that the combat-related stressors had been corroborated, and that the reason for the prior denials in this case was a lack of a diagnosis of PTSD. 

An April 2005 VA mental health treatment plan update notes a diagnosis of PTSD, major depressive disorder resolved, and history of polysubstance abuse in remission. 

At a December 2005 VA examination, the Veteran once again reported his combat stressors.  He did not report any psychological stressors.  The diagnosis was alcohol dependence in partial remission; crack-cocaine dependence in remission.  The examiner noted that the only indication of mental illness was substance dependence.  The examiner indicated that the Veteran clearly continued to meet the criteria for the diagnosis of alcohol dependence, although, it was in partial remission.  According to the examiner, the Veteran did not meet the criteria for a diagnosis of PTSD, because the reported stressors were not of the severity that one would expect with PTSD.  Although the Veteran did report having some problems with insomnia irritability and decreased concentration, the examiner opined that all of those symptoms may be associated with alcohol dependence, in addition to problems with depression.  The examiner further opined that there was no evidence of major mental illness which would be service-connected, with the exception of alcohol dependence. 

In an October 2006 statement, received at the RO in November 2006, the Veteran once again described psychological stressors associated with his military service.  In his statement, the Veteran described being tormented even though his commanders considered it "all in fun."  The Veteran reported that a lot of what happened was not recorded or documented.  The Veteran stated: 

This was no fun for me, hiding to keep from being tormented.  Trying to stay away from everyone.  How in the hell can anyone know what it's like to fear your shipmate every day.  Not knowing what they had planned for you each day.  You try not to show weakness for it would only get worse.  They give you acid to see you put on a show for them.  Read your mail and make fun of your family.  You will never understand my hell. 

VA records from April 2006 note a diagnosis of PTSD, alcohol abuse by history in partial remission and past history of crack cocaine in remission. 

In another stressor statement, received at the RO in November 2007, the Veteran once again reported psychological stressors related race relations, and being called "Nigger."  In addition, the Veteran also reported that he was made fun of in front of his wife at a ship party.  According to the Veteran, his wife left him when she was 7 months pregnant in part as a result of this incident.  She subsequently gave birth to their child, but the Veteran then got a call in Hawaii that his daughter had passed away at six weeks old.  As noted above, personnel records confirm that the Veteran was allowed emergency leave, although the reason for the leave is unclear. 

In a January 2008 rating decision, the Veteran's claim of service connection for PTSD was denied because no new and material evidence was submitted to reopen the previously denied claim. 

VA outpatient mental health treatment records from June 2007 continue to show a diagnosis of PTSD, although it remains unclear as to what the diagnosis is based upon. 

Records obtained from the Social Security Administration show that the Veteran was in receipt of disability benefits based on a primary diagnosis of depression and a secondary diagnosis of arthritis. According to the Disability Determination Form, the Veteran's disability began in June 2002. 

At a travel Board hearing in May 2009, the Veteran testified that he did not start drinking heavily until after his return from Vietnam.  He also reported his stressors, both the combat stressors and the non-combat racially based "harassment" type stressors that he had consistently reported previously.

Given the nature of the Veteran's claimed non-combat stressors, including the claimed death of his six week old baby during service, the racial tension he experienced during service, and teasing and tormented described below; as well as the various diagnoses of depression and/or PTSD based on these claimed stressors, the matter was reopened and remanded in April 2010 for additional development of the record, to include another VA examination that took into account the entire evidence of record, as summarized above.  Importantly, it was at this stage that the Veteran's claim was recharacterized to include all diagnosed acquired psychiatric disorders, including PTSD, but not limited thereto.

At a VA examination in July 2010, the examiner noted a complete review of the claims file, including the detailed April 2010 remand and the Veteran's personnel records which noted several occasions of unauthorized leave.  When asked to provide a description of events that led to his psychiatric disability, the Veteran once again reported the same type of racial harassment, as well as the combat-related stressors that he had consistently reported since service discharge.  He reported that he began drinking in service, and his drinking became heavier during service as a result of the harassment of the other crew members.  

The examiner noted that there was no significant post-military stressor and no significant remissions in his symptoms.  On examination, the Veteran's mood was depressed and anxiety and affect was congruent to content.  The diagnostic impression was depressive disorder, not otherwise specified.  The examiner noted that the Veteran has had a number of diagnoses over the years including depressive disorder, bipolar disorder and PTSD.  The examiner further noted that although the Veteran does report some stressful events related to his military service, these stressful events do not appear to be the primary cause of his symptoms.  Additionally, the examiner noted that the Veteran did not have the mood fluctuations cycling typical of bipolar disorder either.  However, the examiner indicated that the Veteran did have symptoms that met the criteria for depressive disorder which were at least as likely as not related to the suicide attempt that was reported in the remand as well as the ongoing harassment reported by the Veteran.  

Significantly, up to this point chronologically, the Veteran had provided, in addition to his combat stressors, consistent reports of non-combat related psychological stressors in various correspondence to the RO as well as during one VA examination in 1985 and in several VA mental health outpatient treatment records, as well as at his May 2009 hearing.  However, these non-combat stressors were neither discussed nor relied upon by any VA examiners of record until the July 2010 VA examination.  Instead, the previous VA examinations of record all provided no psychiatric diagnosis, relying heavily upon the fact that the Veteran's reported symptoms were not consistent with the corroborated combat-related stressors.  While this may certainly be true, there are other VA treatment records in the claims file that do show diagnoses of acquired psychiatric disorders that appear to be consistent with the Veteran's non-combat related stressors.  This is consistent with the July 2010 VA examiner's conclusion.  

Furthermore, it appears that the Veteran did not complain of nervousness or racial tension prior to military service.  Similarly, there is also no indication that the Veteran had a substance abuse or alcohol abuse problem before service.   The record further reflects that since service, the Veteran has had an alcohol abuse problem, complained of various symptomatology associated with variously diagnosed psychiatric disorders including depression and PTSD, and has reported both combat-related and non-combat (psychological) related stressors.  In other words, a definite change in behavior is evident post-service.  

Some clinicians have diagnosed PTSD, others have diagnosed major depression, and there is one diagnosis of bipolar disorder from 1985.  Significantly, VA examinations in July 1999, July 2003, February 2004, and December 2005 all indicate that despite the Veteran's reported combat-related stressors, the Veteran's symptoms did not seem severe enough to warrant a diagnosis of PTSD.  Critically, however, the Veteran did not report his claimed psychological stressors at any of these VA examinations, even when prompted by the examiner.  What is also significant is that VA mental health outpatient treatment records dated within months of when these VA examinations took place do, in fact, provide diagnoses of depression and PTSD; and, moreover, some of these diagnoses are specifically based on the Veteran's reported psychological stressors, as noted above.  This evidence coupled with the VA examiner's opinion from July 2010 is highly probative, and provides a solid basis on which to grant this claim.  

Prior to the July 2010 examination, all the previous VA examiners were focused on a diagnosis of PTSD in connection with combat-related stressors.  And, although the combat-related stressors have been corroborated, none of the diagnoses of PTSD were based on these corroborated stressors.  Rather, the diagnoses of PTSD that do exist are based on non-combat stressors, none of which have been independently corroborated; and, because of the nature of the stressor, may never be capable of independent corroboration.  

However, to warrant service connection for depression, and other acquired psychiatric disorders other than PTSD, all that is needed is a current disability and a relationship between the current disability and service.  Corroboration of a stressor is not required to establish service connection for acquired psychiatric disorders other than PTSD.  

In this case, the July 2010 VA examiner specifically noted a diagnosis of major depressive disorder, and associated it with the Veteran's claimed reports to racially-based in-service harassment.  Although the Veteran's claims of in-service harassment have not been independently corroborated, as opposed to his combat-related stressors, the Veteran is competent to report what happened to him, and there is no reason to doubt the Veteran's credibility in this regard.  Moreover, continuity of symptoms is shown by the objective evidence of record in this case.  The Veteran reported that he had depression and nervousness when he was discharged from service, and has attempted to establish service connection for the disability ever since.  The most recent VA examination shows a diagnosis of major depressive disorder with a medical opinion relating the depressive disorder to the Veteran's claimed in-service harassment; or, at the very least, the evidence reflects that the major depressive disorder had its onset during service.  

In sum, the Veteran has a diagnosis of major depressive disorder and PTSD, he has provided competent and credible statements regarding in-service psychological stressors which included racially motivated harassment, and the examiner in July 2010 provided a nexus between the Veteran's current acquired psychiatric disorder, to include major depressive disorder, and his active service.  Furthermore, the claims file shows continuity of symptoms of major depressive disorder since discharge from service.  Thus, the criteria for entitlement to service connection for an acquired psychiatric disorder to include major depression are met and service connection is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


